On January 31, 1928, William E. Kelly, a police officer, was killed while attempting to protect a drug store against an attempted robbery. Four men have been charged with his murder. Three have been convicted after a joint trial in which the fourth took the stand as a witness for the People.
All three defendants moved before trial for separate trials. The motion was denied. It was renewed several times at the trial. Each defendant has at all times contended that he could not have a fair trial before a jury which was called upon to decide the guilt of all.
The Code of Criminal Procedure permits a joint or several trial "in the discretion of the Court." Every person accused of wrong is entitled to a fair trial by an impartial jury. Only a jury — not this court or any other court — may pass upon the guilt of an accused, and the jury's verdict must be based upon a fair consideration of competent evidence bearing upon the guilt of the accused. The constitutional guaranties of life and liberty, which we claim to cherish, and the rules of evidence in criminal cases, have been devised as means to this end. No considerations of expense to the State, inconvenience to witnesses and public authorities, or even of delay in punishment of the guilty can justify a procedure which results in serious impairment of the rights of an accused to a fair consideration by an impartial jury of the competent testimony produced against him.
Upon a joint trial the jury is called upon to decide the guilt of each accused. The jury hears the evidence produced against all. Evidence which is relevant as to the guilt of one accused may be irrelevant upon the guilt of a codefendant. One defendant may have made *Page 429 
admissions or confession which are competent evidence against him. They are inadmissible against the other defendants. The jury must sift the evidence produced before it, and in arriving at its determination of the guilt of each defendant it may consider only the evidence which is competent and relevant against that particular defendant. We may assume that jurors will try to obey the instructions of the court and to give to each defendant a fair trial. The question will always remain whether they can do so in a particular case. That question is now before us in this case.
Judge O'BRIEN summarised somewhat briefly the testimony produced at the trial of the three defendants. If the testimony of Krassner, the confessed accomplice, is true, then there can be no doubt that all the defendants are guilty. Undoubtedly there is ample evidence in corroboration to sustain a finding of guilt against each. Dreitzer has confessed, though on the stand he repudiated his confession. He has also been identified by the owner of the drug store. Helfant has made admissions which, if voluntary, demonstrate his guilt. Fisher has been identified by two impartial and credible witnesses, and some circumstantial evidence tends to show consciousness of guilt.
I doubt whether any person can read Krassner's testimony without arriving at the conviction that he is a poor wretch, cowering with fear at the prospect of a conviction which would bring with it the death penalty and willing to testify, truthfully or falsely, against a guilty participant in his crime or against an innocent person, if only he can save his own life. Nevertheless when Dreitzer's confession and Helfant's admissions substantiating the accusations of Krassner against these three defendants were produced in evidence, doubt as to the truth of the accusations which might be founded upon Krassner's character disappears. Dreitzer's confession was admissible against him. Helfant's admissions were competent against him. The evidence produced by all the *Page 430 
defendants in this case that they had been subjected to cajolery, threats or blows by the police might perhaps tend to induce the jury to throw out both the confession of Dreitzer and the admissions of Helfant. It could not reasonably — or, I might even say, possibly — impede the fair consideration by the jury of the evidence upon this point produced by each. Failure to sift and separate such evidence might prejudice the case of the People; we may say with reasonable certainty that it could not prejudice the case of any defendant. The jury did not reject Helfant's admissions. Otherwise his acquittal would have followed, as a matter of law. Those admissions established Helfant's guilt so clearly that the case against him could not have been much stronger if he had joined in Dreitzer's confessions. Certainly the case against Dreitzer would hardly have been strengthened if he had joined in Helfant's admissions. Even where incompetent evidence has been erroneously admitted against a defendant we may disregard the error if the weight of the competent evidence is so great that the additional incompetent evidence adds no perceptible force to the People's case. Under such circumstances we decide not that the defendant is guilty but that the jury's verdict of guilt could not have been influenced by the error. So here we may say that the jury's verdict against either Helfant or Dreitzer could not have been influenced by the testimony which would have been excluded at a separate trial.
The case against Fisher is entirely different. I have pointed out that he has not confessed or admitted any participation in the crime charged against him. The case against him may be as strong as the majority of the court believes. It may be that the jury upon a separate trial must reasonably arrive at the same verdict. Unless we are prepared to say that we may pass upon the guilt of an accused in place of a jury, we may not conjecture or even reason as to what a jury would do upon a separate *Page 431 
trial. We may only consider whether the jury in the present case could and did give fair consideration to the evidence bearing on the defendant's guilt. All else is irrelevant.
Since that is the only question which I consider serious in this case, no extended analysis of the competent evidence against Fisher is necessary. Krassner testified that Fisher was a passenger in his taxicab and left it directly in front of the building, but Krassner's credibility was impeached if not destroyed. Stoller, the owner of the drug store, identified Fisher as one of the robbers, and Mrs. Zinnell testified that he tried to escape in the taxicab after the robbery, but though both witnesses were undoubtedly honest and conscientious, there is ground for argument that their identification was mistaken. Indeed, other witnesses produced by the People inferentially contradict Mrs. Zinnell. Fisher's visit to his father's home in Baltimore for six days is explained by him, and though he registered at a New York hotel under an assumed name, it was a name which he had used for some time. All these were matters which the jury was called upon to weigh. Can it be said that they did so upon this trial?
Judge O'BRIEN states that "Even with the confessions in evidence, the jury, under instruction from the court, must have realized that an ultimate estimate of the case leaves only one issue: Who were the three men who entered Stoller's drug store immediately prior to Kelly's death?" I accept that analysis of the issue in the case. The confession of Dreitzer, the admissions of Helfant, established beyond doubt that Krassner's testimony was true; that Stoller had identified the right men. We may well assume that the jury understood that the confession and admissions might not be considered against Fisher, but when the confession and admissions had resulted in establishing the truth and accuracy of the testimony given by Krassner and Stoller, could the jury then weigh *Page 432 
the credibility of that testimony over again, ignoring the very testimony which had already substantiated it? Certainly jurors are not accustomed to weigh evidence in that manner, and I confess that neither legal training nor long judicial experience has given me the ability to do so. The jury might perhaps separate the issues raised by each defense and consider only the competent and relevant evidence bearing on those defenses, but it seems clear to me that in weighing the credibility of the testimony against Fisher, they could not and did not ignore knowledge derived from other evidence which lent credibility to that testimony. In the final analysis the confession of Dreitzer and the admissions of Helfant led inevitably to the conviction of Fisher, and if the testimony relevant to Fisher's guilt had been weaker and his own testimony stronger, the result would have been the same.
We still adhere to the rule that an accused is entitled to confrontation of the witnesses against him and the right to cross-examine them; yet here Fisher has been accused by his codefendants in their statements made before trial, and this evidence brought to the attention of the jury who were to pass on Fisher's guilt at the same time as they passed on the guilt of his codefendants. We destroy the age-old rule which in the past has been regarded as a fundamental principle of our jurisprudence by a legalistic formula, required of the judge, that the jury may not consider any admissions against any party who did not join in them. We secure greater speed, economy and convenience in the administration of the law at the price of fundamental principles of constitutional liberty. That price is too high. Our ideal is that justice should be swift and certain. Human justice is still far from that ideal; and sometimes I feel that a proper zeal to destroy technicalities and achieve a more efficient administration of justice leads us to disregard fundamental principles and guaranties. Though the time may have *Page 433 
come, as I think it has, for reconsideration and revision of the constitutional guaranties of liberty and statutory rules of evidence or procedure, that function does not rest with the courts. We may not do by indirection even for a laudable purpose what we are forbidden to do directly. Our duty is to preserve intact our constitutional guaranties and apply them not only in the letter but in the spirit. That, I feel, has not been done here.
Judgments against Dreitzer and Helfant should be affirmed, and judgment against Fisher reversed.
CARDOZO, Ch. J., POUND, CRANE and ANDREWS, JJ., concur with O'BRIEN, J.; LEHMAN, J., dissents in opinion as to defendant Fisher, in which KELLOGG, J., concurs.
Judgment affirmed.